J-S03041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ESTATE OF ELAINE MURRAY                         IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: BRUCE MURRAY

                                                     No. 2111 EDA 2014


                     Appeal from the Decree June 12, 2014
              In the Court of Common Pleas of Philadelphia County
                Orphans' Court at No(s): O.C. No. 94 DE of 2011


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OTT, J.

MEMORANDUM BY OTT, J.:                               FILED APRIL 16, 2015

       Bruce Murray appeals pro se from the final decree entered June 12,

2014, in the Court of Common Pleas of Philadelphia County, Orphans’ Court,

dismissing his exceptions to the orphans’ court’s adjudication, dated

September 13, 2013, and docketed September 16, 2013.1          In this appeal,
____________________________________________


1
  Appellee, Charlene Wilson-Doffoney (Doffoney), former Administratrix of
the Estate of Elaine Murray, has renewed, in her brief, her motion to quash
that was denied by this Court on November 21, 2014, without prejudice to
raise the issue before the merits panel.

       Doffoney contends that the appeal is untimely because Murray failed
to file his notice of appeal within 30 days of the entry of the final decree of
June 12, 2014. See Pa.R.A.P. 108(b) (date of entry of an order shall be the
day on which the clerk makes the notation in the docket that notice of entry
of the order has been given as required by Pa.R.C.P. 236(b)); Pa.R.A.P.
903(a) (notice of appeal shall be filed within 30 days after entry of order
from which appeal is taken). Doffoney contends that the trial court docket
indicates that the notice of appeal was filed on July 22, 2014. Therefore,
(Footnote Continued Next Page)
J-S03041-15



Murray lists ten questions, which he distills to three arguments, namely,

                       _______________________
(Footnote Continued)

Doffoney argues that this appeal should be quashed as untimely. Doffoney
also argues that the appeal should be quashed because Murray failed to
provide a copy of the notice of appeal to Doffoney or Doffoney’s counsel
contrary to Pa.R.A.P. 906 (service of notice of appeal).

       Pa.R.A.P. 903(a) clearly states that the notice of appeal shall be filed
within 30 days after the entry of the order. Pa.R.A.P. 105(b) states that an
appellate court may not enlarge the time for filing a notice of appeal.
However, under the “prisoner mailbox rule,” a legal document is deemed
filed by an incarcerated litigant, proceeding pro se, on the date it is delivered
to the proper prison authority or deposited in the prison mailbox. Thomas v.
Elash, 781 A.2d 170 (Pa. Super. 2001). To avail himself of the prisoner
mailbox rule, an incarcerated litigant must supply sufficient proof of the date
of mailing. Id. Murray is an incarcerated litigant, proceeding pro se.

       In this case, prior to Doffoney’s motion to quash, this Court issued a
per curium rule to show cause order. In response, Murray averred that he
originally filed his notice of appeal on June 20, 2014, but that it was
returned to him as unfiled. He also averred that he refiled his notice of
appeal on July 9, 2014. On September 19, 2014, Murray filed a “Supplement
to Notice to Show Cause Why Appeal Not to Be Quashed,” in the orphans’
court, to which he attached a copy of a Department of Corrections (DOC)
cash slip, bearing his name and signature, the words “Postage, Notice of
Appeal, Orphan Ct., Superior Ct.”, and time-stamps of “8 July 2014” and
“July 9.” This Court discharged the rule on September 17, 2014, with the
proviso that “the issue may be revisited.” Order, 9/17/2014. Doffoney then
filed the motion to quash, which this Court denied without prejudice, and is
now at issue.

       Based on our review, we are satisfied that Murray has provided
sufficient proof of the date of mailing with the copy of the DOC cash slip, and
therefore we find the appeal is timely filed pursuant to the prisoner mailbox
rule. With regard to Murray’s failure to provide a copy of the notice of
appeal to Doffoney or Doffoney’s counsel, the “[f]ailure of an appellant to
take any step other than the timely filing of a notice of appeal does not
affect the validity of the appeal.” Pa.R.A.P. 902.

      Therefore, we deny Doffoney’s motion to quash.



                                            -2-
J-S03041-15



abuse of discretion by the orphans’ court, mismanagement of the estate by

Charlene Wilson-Doffoney (Doffoney), former Administratrix, and conflict of

interest in the form of dual representation by counsel.     For the following

reasons, we affirm.

     The orphans’ court has aptly stated the history of this case, as follows:

            Elaine Murray died on September 3, 2009, intestate and
     unmarried, leaving three children, Bruce Murray, Barbara Murray
     and Brenda Murray, to survive her as her heirs-at-law and next
     of kin under the intestate laws.

           The Register of Wills granted Letters of Administration to
     Charlene Wilson-Doffoney, as Administratrix of the Estate of
     Elaine Murray, Deceased, on March 3, 2010.

           Because she had failed to file an Account of her
     administration of the decedent’s estate, as directed by Decree of
     Judge Matthew D. Carrafiello dated April 1, 2011, [the orphans’
     court] removed Charlene Wilson-Doffoney from her office of
     Administratrix of the Estate of Elaine Murray, Deceased, by [the
     court’s] Decree dated July 25, 2011.

           The Register of Wills granted Letters of Administration
     D.B.N. to Barbara Murray, daughter of the decedent, by Decree
     of the Register dated August 30, 2012.

           On August 31, 2012, Barbara Murray, Administratrix
     D.B.N. as aforesaid, signed an Acknowledgment including
     statements that she had met with attorneys representing
     Charlene Wilson-Doffoney; that she had reviewed an Accounting
     for the period March 3, 2010 to July 25, 2011; and that she had
     received a check in the amount of $9,792.80, drawn to the order
     of the Estate of Elaine M. Murray, representing remaining estate
     funds.

           On September 25, 2012, Bruce Murray, son of the
     decedent, filed a Petition For Citation For Writ Of Attachment
     because Charlene Wilson-Doffoney had failed to file an Account
     of her administration of the decedent's estate.


                                    -3-
J-S03041-15



           On November 19, 2012, Charlene Wilson-Doffoney, former
     Administratrix as aforesaid, filed a document entitled “First
     Interim Accounting” which is stated for the period March 3, 2010
     to July 25, 2011 and is now before this Court for audit.

            In her Account, the former Administratrix charges herself
     with receipt of cash, both principal and income, totaling
     $43,573.02. She then takes credit for disbursements totaling
     $9,580.22; distributions of cash totaling $ 7,400.00 to Bruce
     Murray, son of the decedent; distributions of cash totaling
     $7,400.00 to Barbara Murray, daughter of the decedent; and,
     distributions of cash totaling $9,400.00 to Brenda Murray,
     daughter of the decedent. The Account shows a balance of cash,
     both principal and income, totaling $9,792.80.

            On January 24, 2013, Bruce Murray filed a document
     entitled “Objections To Response” which this Court is treating as
     Objections to the “First Interim Accounting” of Charlene Wilson-
     Doffoney.

            In his Objections, Bruce Murray challenge[d] the following
     items in the Account, to wit: payment of $90.00 for death
     certificates on April 2, 2010; payment of $687.00 to Gallo Land
     Transfer on June 4, 2010; payment of $758.24 in real estate
     taxes on premises 1267 South Ringold Street, Philadelphia, on
     June 14, 2010; payment of $1,175.88 in real estate taxes on
     premises 1910 Point Breeze Avenue, Philadelphia, on June 17,
     2010; payment of $750.00 for appraisals to William B. Furia on
     April 14, 2011; payment of $442.50 in legal advertising costs to
     William J. Mansfield on May 23, 2011; payment of $2,911.50 in
     administrator’s commissions to Charlene Wilson-Doffoney on
     April 20, 2011; payment of $2,179.30 in legal fees to Mattioni,
     Ltd., on July 7, 2011; distributions of cash totaling $7,400.00 to
     Bruce Murray, son of the decedent; distributions of cash totaling
     $ 7,400.00 to Barbara Murray, daughter of the decedent; and,
     distributions of cash totaling $9,400.00 to Brenda Murray,
     daughter of the decedent.




                                   -4-
J-S03041-15


            At a Hearing held on April 29, 2013, Charlene Wilson-
       Doffoney offered the testimony of herself and five Exhibits which
       were marked Exhibit “R-1” through Exhibit “R-5”.[2]

Orphans’ Court Opinion, 9/13/2013, at 1–4.

       The orphans’ court, in its adjudication, found Doffoney to be a

“credible and convincing witness,” and found that she “made all of the

disbursements and distributions for which she has taken credit in her

Account.” Id. at 4. The orphans’ court determined disbursements, totaling

$9,580.22, were “reasonable and necessary,” and were “not excessive.” Id.

As such, the court dismissed all objections to the disbursements. However,

the court found that Doffoney should be surcharged in the amount of

$1,333.32 because she distributed cash totaling $7,400.00 to each of Bruce

Murray and Barbara Murray, but distributed cash totaling $9,400.00 to

Brenda Murray.       The court distributed the surcharge amount, $666.66 to

Bruce Murray and $666.66 to Barbara Murray as an individual, and

distributed the remaining estate balance, $9,792.80 to Barbara Murray as

Administratrix D.B.N. of the Estate of Elaine Murray, Deceased, for further

____________________________________________


2
  Although the record contains Murray’s request for the transcript and court
orders of August 4, 2014, and November 27, 2013, directing the court
stenographer to “transcribe the record and make it available to Murray, who
is IFP,” the notes of testimony of the April 29, 2013 hearing and exhibits are
not part of the certified record. Moreover, efforts by this Court to obtain the
transcript from the orphans’ court were unsuccessful. Nevertheless, after
careful examination of the claims raised in this appeal and the certified
record, we conclude the absence of the transcript does not inhibit our
meaningful review.




                                           -5-
J-S03041-15



administration.      Therefore, the first interim accounting of Doffoney, as

modified by the ruling in the adjudication, was confirmed absolutely.    See

Adjudication, dated 9/13/2013, docketed 9/16/2013.

       Thereafter, Murray filed exceptions to the adjudication. 3        See

Pa.R.O.C. 7.1 (providing that a party may file exceptions to an adjudication

within 20 days after entry of the adjudication). The orphan’s court, by final

decree entered June 12, 2014, dismissed the exceptions, affirmed its

adjudication, and ordered that the final decree constitute a final order

immediately appealable under Pa.R.A.P. 342. This pro se appeal by Murray

followed.4, 5

       Our standard of review is well settled:

____________________________________________


3
  Murray’s pro se notice of exception, dated September 30, 2013, attaches a
certificate of service, indicating copies were sent by Murray from prison to
Doffoney’s counsel and to “Joseph O’Keefe, Clerk of Orphans Court, 415 City
Hall.” Murray’s notice of exception does not appear on the docket. Judge
O’Keefe’s November 27, 2013, decree, stating, inter alia, that “the
undersigned, sitting alone, shall dispose of the annexed exceptions to my
adjudication dated September 13, 2013,” attaches Murray’s notice of
exception. The document bears a time stamp indicating that Doffoney’s
counsel received the document on October 4, 2013, and Judge O’Keefe
received the document on November 15, 2013.
4
  The orphans’ court did not direct Murray to file a Pa.R.A.P. 1925(b)
statement. The orphans’ court filed a Rule 1925(a) opinion, stating that the
reasons for its decision were set forth in the court’s September 13, 2013,
adjudication and decree. See Opinion per Pa.R.A.P. 1925(a), 8/4/2014.
5
 We note that Murray filed an “Objection to Appellee Brief Misrepresentation
of Facts,” in this Court on December 18, 2014. Murray also filed a “Judicial
Notice of Adjudicative Facts” in this Court on February 2, 2014.



                                           -6-
J-S03041-15


         Our standard of review of the findings of an Orphans’
         Court is deferential.

            When reviewing a decree entered by the Orphans’
            Court, this Court must determine whether the record
            is free from legal error and the court’s factual
            findings are supported by the evidence. Because the
            Orphans’ Court sits as the fact-finder, it determines
            the credibility of the witnesses and, on review, we
            will not reverse its credibility determinations absent
            an abuse of that discretion.

         However, we are not constrained to give the same
         deference to any resulting legal conclusions.

      In re Estate of Harrison, 2000 Pa. Super. 19, 745 A.2d 676,
      678-79 (Pa. Super. 2000), appeal denied, 563 Pa. 646, 758 A.2d
1200 (2000) (internal citations and quotation marks omitted).
      “The Orphans’ Court decision will not be reversed unless there
      has been an abuse of discretion or a fundamental error in
      applying the correct principles of law.” In re Estate of Luongo,
      2003 Pa. Super. 171, 823 A.2d 942, 951 (Pa. Super. 2003),
      appeal denied, 577 Pa. 722, 847 A.2d 1287 (2003).

In re Estate of Whitley, 50 A.3d 203, 206–207 (Pa. Super. 2012), appeal

denied, 69 A.3d 603 (Pa. 2013).

      Murray first contends that the orphans’ court committed an abuse of

discretion in failing to address the following items: (1) Check #189, dated

September 1, 2009, in the amount of $9,252.45 for pre-arrangement of

funeral costs, (2) a wire transfer from decedent’s bank’s account, and (3)

Check #991, in the amount of $3,500.00.           Murray also contends the

orphan’s court abused its discretion in dismissing his objections to a $687.00

disbursement to Gallo Land Transfer on June 10, 2012, and a disbursement

of $758.24 for real estate taxes for 1267 Ringold Street. In addition, Murray


                                    -7-
J-S03041-15


claims he is entitled to $2,000.00.            We find these arguments warrant no

relief.

          With regard to the first three items, Check “189, the wire transfer, and

Check #991, we note these specific issues were not raised by Bruce Murray

in his objections to the first interim accounting of Doffoney, and therefore

may be deemed waived. See Pa.R.O.C.R. 7.1(b) (“Waiver. Exceptions may

not be sustained unless the grounds are specified in the exceptions and were

raised by petition, answer, claim, objection, offer of proof or other

appropriate method.”).

          Even if not waived, Murray has failed to provide any legal or factual

support for his claims.           We note that Doffoney was not appointed

administratrix until March 3, 2010, well after the issuance of Check #189,

dated September 1, 2009. Likewise, Doffoney’s appointment came after the

wire transfer.6

____________________________________________


6
    The wire transfer was addressed in the first interim accounting, as follows:

          * The Citizen’s Bank Savings Account (Account #6142-142072)
          had a balance of $0.00 when the Administrator was appointed.
          Research into this issue revealed the following:

          On September 8, 2009, five (5) days after Decedent’s death,
          $21,882.12 was transferred by telephone to Citizens Bank
          Checking Account #622381-185-7.             On that same day,
          $11,985.00 was transferred by telephone to Savings Account
          #6251-400367, which was an account jointly owned by Malik
          Neal. During her administration of the Estate, Administrator was
          unable to verify the location of these assets.
(Footnote Continued Next Page)


                                           -8-
J-S03041-15


        With regard to the check for $3,500.00, Murray only identifies the

check as #991, dated “4/02,”7 and written on a Citizen’s Bank commercial

account.8      Murray does not provide the year of the check, the bank account

number, or any other details to show how the check is relevant to the first

interim accounting.9        Consequently, this claim is also waived for lack of

specificity.    See In re Estate of Johnson, 970 A.2d 433, 439 n.9 (Pa.

Super. 2009) (finding waiver where appellant failed to develop his argument

with any specificity), appeal denied, 980 A.2d 608 (Pa. 2009).

        With respect to the June 4, 2010, disbursement to Gallo Land Transfer

for $687.00, and the June 14, 2010, disbursement for real estate taxes of

$758.24 for 1267 Ringgold Street, Murray reiterates the arguments he made

to the orphans’ court in his objections to the adjudication.       Specifically,

Murray argues that “no transfer of deeds have been filed,” and that the

                       _______________________
(Footnote Continued)


First Interim Accounting of Charlene E. Wilson-Doffoney, Administrator for
Estate of Elaine M. Murray, 11/19/2012, at 4. The record reflects that Malik
Neal is believed to be the boyfriend of the decedent’s granddaughter,
Jakeeva Murray.
7
    See Murray’s Brief at 2.
8
    See Murray’s Notice of Exception, 10/4/2013, at ¶9.
9
  The first interim accounting covered the time period from March 3, 2010 to
July 23, 2011. See First Interim Accounting of Charlene E. Wilson-Doffoney,
Administrator for Estate of Elaine M. Murray, 11/19/2012, at 1. We note the
first interim accounting does not reflect a $3,500.00 disbursement.




                                            -9-
J-S03041-15


property at 1267 Ringgold was held by “joint ownership.” Murray’s Brief at

2–3.     However, the orphans’ court addressed these amounts in its

adjudication and Murray fails to provide any argument to show how the

orphans’ court abused its discretion in dismissing his objections to these

disbursements.

       In addition, Murray’s claim that he is entitled to $2000.00 warrants no

relief at this juncture. Murray’s objection is that he did not receive an equal

one-third share distribution. However, this is a first interim accounting,

which reflects distributions in partial satisfaction of the intestate shares.

       Based on our review of Murray’s arguments, we discern no basis upon

which to overturn the decision of the orphans’ court on the above-named

grounds. Accordingly, no relief is due on Murray’s first claim.

       Secondly, Murray asserts that Doffoney mismanaged the estate, and

claims he has suffered emotional damage as a result. Specifically, he points

to Doffoney’s unequal distributions of Estate proceeds. Furthermore, Murray

contests the amounts of monies disbursed to Doffoney and to her counsel,

Jennifer Popelack, Esquire, of Mattioni, Ltd., for legal fees.     These claims

likewise fail.

       As discussed, the orphans’ court surcharged Doffoney for her unequal

distribution of Estate proceeds among the three heirs, not mismanagement

of the Estate.   Moreover, the orphans’ court addressed the amounts for

Doffoney’s commissions and Estate legal fees in its decision, and our review


                                     - 10 -
J-S03041-15


finds Murray has failed to offer any factual or legal argument to demonstrate

an abuse of discretion by the orphans’ court in finding these amounts

reasonable and necessary. See 20 Pa.C.S. § 3537 (“[T]he court shall allow

such   compensation      to   the   personal    representative   as   shall   in   the

circumstances be reasonable and just, and may calculate such compensation

on a graduated percentage.”); Estate of Geniviva, 675 A.2d 306, 312–313

(Pa. Super. 1996), appeal denied, 685 A.2d 545 (Pa. 1996).                See also

Estate of Bruner, 691 A.2d 530, 534 (Pa. Super. 1997) (“It is well

established that the responsibility for determining the amount of counsel

fees rests primarily with the auditing judge.” (citation omitted)).

       Next, Murray contends Popelack represented both the Estate and

Doffoney, and that this representation constituted a conflict of interest.         We

find, however, that this claim is waived as Murray failed to raise it in his

objections. See Pa.R.O.C. 7.1(b), supra. In any event, the record does not

support this claim. Here, the first interim accounting reflects a July 7, 2011

payment to Mattioni, Ltd., for attorney fees while Doffoney was still

adminstratrix. See First Interim Accounting of Charlene E. Wilson-Doffoney,

Administrator for Estate of Elaine M. Murray, 11/19/2012, at 5. Further, the

record does not show that Popelack was either appointed Administratrix of

the Estate or retained by any heirs of the Estate.          Accordingly, Murray’s

conflict of interest claim presents no basis upon which to disturb the decision

of the orphans’ court.


                                       - 11 -
J-S03041-15


      Finally, Murray seeks payment for his legal work done for the Estate.

However, as the Estate did not benefit from the efforts of Murray, we find no

abuse of discretion in the decision of the orphans’ court that did not award

costs to Murray.    See In re Padezanin, 937 A.2d 475, 484 (Pa. Super.

2007) (“[W]here the estate is substantially benefitted by the efforts of

an exceptant’s counsel, which have resulted in an administrator being

required to include in his inventory of the estate valuable assets previously

not included, … it is within the discretion of the court to compensate the

exceptant’s counsel fees out of estate funds.” (citation omitted)).

      Decree affirmed.     Doffoney’s Motion to Quash denied.         All other

outstanding motions dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/2015




                                    - 12 -